Mr. Chief Justice Teller
specially concurring:
I concur in the judgment announced in the court’s opinion for the reason that the appointment of the defendant in error is valid in law. I am unwilling, however, that this concurrence shall be supposed to approve, in the slightest degree, the manner of his appointment.
When the people, by their votes, have designated the persons who are to act as heads of the various departments of the state government for the succeeding administrative term, they have clearly indicated their desire and purpose that those persons shall, during such period, select all appointive officers, and be responsible for the manner in which they discharge their duties.
For an executive, on the eve of his retirement from office, to appoint one to an office wherein the term has just expired, or is about to expire, for the manifest purpose of anticipating the action of his successor, thus giving a position to a political follower, is to express contempt for the sovereign people, thwart their will, and show poor sportsmanship. Such acts, — and they are not confined to one political party, — are defended on the ground that they are political; but I have yet to learn that political exigencies require that public officials ignore ethical standards, and the will of the people, constitutionally expressed.